Citation Nr: 1212806	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  08-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a psychotic disorder, not otherwise specified; schizophrenia; and posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to October 1996.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In April 2007 VA received the Veteran's claim of entitlement to service connection for what he described as a "[p]sychiatric condition."  Consistent with caselaw and the Veteran's description of his claimed condition, the claim included entitlement to service connection for any and all psychiatric conditions for which service connection is reasonably raised by the record during the course of the claim and appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (explaining that even if the non-expert claimant specifies a given specific disease, such as posttraumatic stress disorder, "the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him").  

Pursuant to the Veteran's request to assist him in obtaining private treatment records, the RO obtained records of 2006 and 2007 treatment of the Veteran at a private facility.  These records include a diagnosis of psychotic disorder, not otherwise specified.  In an August 2007 rating decision, the RO denied service connection for psychosis, not otherwise specified.  The Veteran initiated an appeal of that decision in April 2008 and the RO issued a statement of the case that same month.  

Regardless of how the RO characterized the issue, when the Veteran initiated the appeal he appealed the denial of service connection for any and all psychiatric conditions reasonably raised by the record.  Cf. Clemons, 23 Vet. App. at 1, 4 (finding that even though the Board had not addressed the issue of a psychiatric disorder other than posttraumatic stress disorder, the Court of Appeals for Veterans Claims had jurisdiction over the question of whether service connection was warranted for a psychiatric disorder other than posttraumatic stress disorder).  

In April 2008 the Veteran submitted a March 2008 psychological evaluation report from "J.F.," M.S. L.P., a licensed psychologist.  J.F. diagnosed a general anxiety disorder and stated that the Veteran's condition did not meet all criteria for posttraumatic stress disorder (PTSD).  In April and May 2008 statements, the Veteran contended that he had psychiatric symptoms due to events during service; although he referred to at least one of the reported events as a "stressor," he did not explicitly refer to PTSD.  In June 2008, the Veteran's representative expressed the claim in terms of PTSD.  

The Veteran was afforded a VA examination in August 2008.  The examiner diagnosed schizophrenia, paranoid type, with hypomanic features, and anxiety disorder, not otherwise specified.  The examiner concluded that the Veteran's condition did not meet all of the criteria for a PTSD diagnosis.  Following the August 2008 VA examination and a subsequent October 2008 opinion, a rating decision in October 2008 granted service connection for an anxiety disorder, not otherwise specified, and denied service connection for PTSD.  

Here, the RO bifurcated the Veteran's claim of entitlement to service connection for a psychiatric disorder; such bifurcation is generally within VA's discretion.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  That service connection for one psychiatric disorder has been granted, however, does not preclude a grant of service connection for another psychiatric condition.  Cf. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (finding that rating the appellant's PTSD and bipolar affective disorder together was warranted but recognizing that the disorders could have different symptoms and therefore it could be improper in some circumstances for VA to treat these separately diagnosed conditions as producing only the same disability).  

In the October 2008 rating decision, the RO stated that "we received a Notice of Disagreement from you on April 15, 2008 about one or more of our earlier decisions.  You filed a new claim for benefits that was received on April 15, 2008."  However, the latter half of this sentence is an incorrect statement of the facts, under applicable law.  Clemons, 23 Vet. App. at 1, 4; see also 38 C.F.R. § 3.156(b) (2011).  The Veteran has one claim with regard to a psychiatric disorder, which is a claim of entitlement to service connection for any and all psychiatric disorders.  

The RO issued supplemental statements of the case in October, November, and December 2008; each listing the issue as service connection for psychosis/schizophrenia.  None of these documents addressed the evidence relevant to, laws applicable to, or reasons that the RO determined that service connection was not warranted for PTSD.  

Following receipt of a notice of disagreement, the RO must provide the appellant statement of the case unless the disagreement is resolved.  38 U.S.C.A. § 7105(d)(1) (West 2002).  Once a statement of the case has been issued, the RO is to provide the appellant notice of material changed in, or additions to, the statement of the case in a supplemental statement of the case or supplemental statements of the case.  38 C.F.R. § 19.31(a) (2011).  

Following the October 2008 VA opinion the RO did not provide the Veteran and his representative with a supplemental statement of the case addressing material changes in or additions to his claim, including whether service connection was warranted for PTSD.  Hence on remand, the RO must provide the Veteran and his representative with an adequate supplemental statement of the case discusses all material changes in, or additions to, the information provided in the April 2008 statement of the case, as well as subsequent supplemental statements of the case, including a summary of the evidence and applicable laws and regulations related to whether service connection is warranted for PTSD.  

In the August 2008 VA examination report, the examiner reported that the Veteran was hospitalized in May 2008 at a VA medical center for psychiatric symptoms.  There are no records of that treatment associated with the evidence of record, to include the claims file and Virtual VA records, which contains records only from April 2010 to January 2012.  VA's duty to assist a claimant in obtaining evidence to support a claim includes obtaining relevant records of treatment at VA healthcare facilities.  38 U.S.C.A. § 5103A(c)(2) (West 2002).  On remand, all relevant records of VA treatment must be associated with the evidence of record.  

Although the examiner provided an opinion in the August 2008 report and a supplementary opinion in October 2008, the examiner failed to provide an adequate opinion as to whether the diagnosed schizophrenia was related to the Veteran's active service.  See generally Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In the August 2008 report, the examiner commented that the Veteran had a serious psychotic disorder that the Veteran reported began in 1993.  The examiner concluded that the diagnosed schizophrenia was not related to the search and rescue mission that the Veteran participated in while in service, the examiner failed to provide a basis for this opinion.  Moreover, the examiner failed to state whether the diagnosed schizophrenia was otherwise related to the Veteran's military service. 

Regardless of the narrowness of the questions that may have been posed to the examiner by the RO, the claim was one of entitlement to service connection for a psychiatric disorder and therefore, the examiner did not provide an adequate opinion.  Once VA provides an examination or requests an opinion it must ensure that such examination or opinion is adequate.  See Barr v. Nicholson, 303, 311 (2007).  On remand the RO must provide the Veteran with an adequate examination and obtain and adequate opinion with regard to whether a psychotic disorder, to include schizophrenia is related to his military service.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of the Veteran's response, the RO must obtain all relevant VA treatment records, including records of his May 2008 hospitalization.  All obtained VA treatment records must be associated with the evidence of record.  If after making reasonable efforts to obtain the pertinent records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After all obtainable records are associated with the claims file, the Veteran must be afforded a VA psychiatric examination to determine the etiology of any psychotic disorder found, to include schizophrenia.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After a clinical examination of the Veteran and a review of the evidence of record, to include the service and post-service treatment records, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether any psychotic disorder found, to include schizophrenia if found, is related to his military service.  If a psychotic disorder to include schizophrenia is not found, the examiner must provide an opinion as to whether the previous diagnoses of schizophrenia and a psychotic disorder, not otherwise specified, are related to the Veteran's military service based on the evidence of record.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.   

4.  After the requested development has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After the above actions are completed, and any other development as may be indicated by any response received as a consequence of the actions taken, the claim on appeal must be readjudicated.  If any benefit sought on appeal, to include service connection for PTSD, schizophrenia, and a psychotic disorder not otherwise specified remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  If service connection for PTSD remains denied, the supplemental statement of the case must address all evidence relevant to, law applicable to, and reasons for denying service connection for PTSD since April 2007.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


